Citation Nr: 1409319	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disease, to include cardiomyopathy with congestive heart failure (also claimed as cardiac problems), to include as secondary to service-connected asthma (also diagnosed as asthmatic bronchitis, chronic obstructive pulmonary disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2011 the appeal was remanded by the Board for further development and an examination of the Veteran.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

The evidence of record does not establish that the Veteran's service connected asthma caused or aggravated his cardiomyopathy.


CONCLUSION OF LAW

The criteria for establishing service connection for cardiomyopathy have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in August 2006, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The August 2006 VCAA letter was sent prior to the rating decision in September 2006.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Social Security Administration (SSA) disability records were also obtained and associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In July 2011, VA provided the Veteran with a heart examination and obtained a medical opinion addressing whether the Veteran's cardiomyopathy was caused or aggravated by the Veteran's service connected asthma.   The heart exam, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for cardiomyopathy.  The May 2011 Board remand instructions stated that the Veteran's medical records were to be updated, and that the Veteran be provided with a VA examination to determine whether or not the Veteran's cardiomyopathy was caused or aggravated by his service-connected asthma.    The Veteran was given a VA Exam in July 2011 where the examiner gave the requested medical opinions, with sufficient rationale.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran is eligible for service connection through a direct or secondary basis.

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2012).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367

Analysis

In the present case, the Veteran contends that his cardiomyopathy was caused by his service-connected asthma.  The Veteran does not contend that his cardiomyopathy was caused by service, nor does the record reflect that the Veteran's cardiomyopathy manifested from service.  Specifically, while receiving medical treatment in March 2006, the Veteran stated that over the last few years his asthma has contributed to cardiac problems and has congestive heart failure as a result of his lung issue.  The Veteran also stated within his VA Form 9 submission that the issue for the Board was service connection on a secondary basis.  

The results of the July 2011 VA exam indicate that the Veteran has mild cardiomegaly without pulmonary edema, and mild congestive heart failure.  The diagnosis from the July 2011 VA exam fulfills the current disability element of the Veteran's secondary service connection claim.  The Veteran was service connected for asthma in a September 2006 rating decision effective August 2005.  Therefore, the Veteran also fulfills the second element for secondary service connection having evidence of a service-connected disability.

The remaining question is whether the evidence supports, or is at least in equipoise as to, the Veteran's assertion that his cardiomyopathy is proximately caused or aggravated by his service-connected asthma.  38 C.F.R. § 3.310.

The Veteran has asserted in lay statements that his service-connected asthma has caused and/or aggravated his cardiomyopathy.  While seeking medical treatment in March 2006, the Veteran stated to the physician that over the last few years the Veteran's asthma has contributed to cardiac problems and he has congestive heart failure as a result.  In the Veteran's Form 9 submission received in September 2007, the Veteran stated that "I feel that my service-connected asthma condition can and has contributed/aggravated my cardiomyopathy with congestive heart failure condition.  The asthma condition affected my lungs which in turn affected/strained my heart which resulted in my claim for this secondary condition."  

A medical opinion which states that the Veteran "has a heart condition which may have resulted from his COPD, or from high blood pressure over many years" is associated with the claims file.  This opinion was provided by a Nurse Practitioner with the Cardiology department at the VAMC in Durham, North Carolina.  The opinion was provided by memorandum in January 2007.    

Additional medical opinions regarding the relationship of the Veteran's asthma and cardiomyopathy are of record.  In August 2006 the Veteran underwent a VA contract examination where the examiner reviewed the Veteran's records and medical history. The examiner concluded that in his "professional opinion [the] veteran's current cardiac problems were not cause by asthma."  As a rationale the examiner stated that "[t]here are two independent conditions and there is no pathophysiological relationship between them.  In addition, as it is currently stated in the discharge diagnosis from the Pitt County Medical Center, the veteran's current cardiac problems were more likely than not caused by his history of alcohol abuse."  An original nexus opinion stated that because of the Veteran's young age and lack of other identifiable risk factors, it is at least as likely as not that the Veteran's condition is related to his asthma.  However, this nexus opinion was amended to the negative nexus opinion cited, once the examiner had an opportunity to review the claims file at the VA contract examination held in August.  

In accordance with the May 2011 Board remand, the Veteran underwent a VA heart examination in July 2011.  The examiner stated that the Veteran had mild cardiomegaly without pulmonary edema, and gave a diagnosis of mild congestive heart failure, described as most likely alcohol cardiomyopathy.  The medical opinion provided by the examiner stated:

Congestive heart failure was not permanently aggravated by chronic asthma.  Veteran states and the VA medical records show that he has had no symptoms from or treatment for his asthma [from] further back [then] the current available medical record.  Therefore, his current congestive heart failure cannot be caused by or aggravated by his service connected asthma.  The medical record is replete with comments regarding excessive alcohol consumption in the past and a note from cardiology that his heart congestive failure is most likely due to his alcohol consumption.

The medical records provided by SSA have numerous accounts of the Veteran having a history of alcohol abuse, and the examiner's factual basis for the nexus opinion is substantiated by the record.

While the Veteran may believe that his cardiomyopathy is related to his asthma he has not provided any sufficiently probative evidence to support his claim of secondary service connection. The Board acknowledges that lay evidence may be sufficient to establish a causal relationship.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his cardiomyopathy does not create the requisite nexus needed for secondary service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

With regard to the medical evidence of record, the Board finds the medical opinions which state that the Veteran's cardiomyopathy is unrelated to his asthma more probative, compared to the unsubstantiated opinion which stated that the Veteran's disabilities "may" be related.  Specifically, the July 2011 opinion echoes the same conclusion found in August 2006.  The rationale provided by both opinions found that the Veteran's history of alcohol abuse provided a likely etiology for the Veteran's cardiomyopathy and not the Veteran's asthma.  In reviewing the evidence of record, the VA memorandum from January 2007 is of little probative weight because it is merely conclusory and lacks a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, the opinions provided in July 2011 and August 2006 are deemed more probative, as they involved a full review of the Veteran, review of the Veteran's medical history and gave sufficient medical explanations in assessing the Veteran's etiology for his cardiomyopathy.   

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for cardiomyopathy secondary to the Veteran's asthma.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for heart disease, to include cardiomyopathy with congestive heart failure (also claimed as cardiac problems), to include as secondary to service-connected asthma is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


